Citation Nr: 0831674	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to a compression 
fracture of the spine at T8.

2.  Entitlement to service connection for a bilateral arm 
disorder, to include as secondary to a compression fracture 
of the spine at T8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1978.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal from a January 2002 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

In March 2005, the veteran and a friend testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a copy of the hearing transcript is in 
the claims file.  

In March 2006, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, to 
afford due process and for other development.  In a January 
2008 rating decision, service connection for cervical spine 
strain was granted.  However, in a February 2008 supplemental 
statement of the case (SSOC), the denial of the veteran's 
other claims was continued.  Thus, the only matters remaining 
on appeal are those described on the title page.  These 
issues are now before the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims remaining on appeal has been 
accomplished. 

2.  There is no competent medical evidence of a diagnosed 
unilateral, or bilateral, arm disorder.  

3.  A bilateral shoulder disorder (currently diagnosed as 
shoulder strain) was not demonstrated during the veteran's 
service, and the only competent medical evidence of record 
weighs against concluding that such disorder is related to 
service. 


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  Claimed bilateral arm disorder was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Id.  There 
was no prejudice to the veteran in this case as the claims 
were readjudicated after compliant VCAA notices were 
provided.

As regards the claims of service connection, the Board notes 
that, in two December 2001 pre-rating letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims.  Additional 
notice was provided in January 2003 and April 2006 letters 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  These letters notified the 
veteran to send in enough information about records so that 
VA could request them from the agency or person who has them.  
However, VA also advised the veteran that it was his 
responsibility to support his claims with appropriate 
evidence.  The RO also indicated that, if he had any 
additional evidence that he would like considered in 
connection with this case, that he should submit it to VA 
within 30 days but that he could take up to one year to 
submit such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and the reports of VA 
examinations as well as various diagnostic tests, medical 
records associated with a Social Security Administration 
(SSA) disability determination, as well as testimony 
associated with a hearing before the undersigned and 
statements made by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the claimant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Background

Although the veteran injured his back and neck in a motor 
vehicle accident (MVA) in 1976, his service medical records 
are entirely silent as to complaints, findings, treatment or 
diagnoses relating to arm or shoulder disorders.  

In 1978, he filed an initial claim for service connection 
limited to back pain.

The first documented complaints of shoulder complaints are 
from August 1998, at which time the veteran reported a 
history of back, shoulder, and hip complaints all allegedly 
related to his 1976 MVA.  September 1998 X-rays showed normal 
right and left shoulders and hips.  In June 1999, he was 
assessed with narcotic dependence.  Chronic lower back pain 
and shoulder pain were assessed in April 2000.  

The veteran was afforded a VA examination in June 2000, at 
which time he was diagnosed with neck and shoulder strain 
with mild osteophytes at C-5 not likely related to his in-
service fracture of the T8 vertebra.  During this 
examination, the veteran reported that he had pain in the 
neck and in both shoulders and upper arms just below the 
shoulders.  He stated that he started having this pain two 
years after the 1976 MVA, and that a doctor had told him that 
the disc problem in his middle back radiates upward to his 
neck causing this pain.  On examination, there was no 
deformity or tenderness on inspection of the shoulders.  
Shoulder flexion and abduction were from 0 to 170 degrees 
bilaterally.  Sensation appeared to be intact.  In October 
2001, he was noted to exhibit muscle wasting because the 
veteran refused to participate in occupational and physical 
therapy.  

August 2001 X-rays of the shoulders revealed a normal 
radiographic report for both shoulders.  X-rays of the spine 
were reported to be normal in September 2002.

Medical records (notably an October 2000 medical consultation 
report) associated with an SSA disability award reflect that 
the veteran sustained a civilian work-related back injury in 
1991.  That report also included a physical examination and 
identified several spine disorders, a history of hepatitis C, 
as well as allergy to steroids, but failed to identify any 
shoulder or arm disorders whatsoever.  

Private medical records from September 2004 reflect that the 
veteran was injured in a MVA in 1991.  He provided a history 
of resultant back, bilateral upper extremity, low back and 
bilateral lower extremity pain.  However, treatment records 
from that provider through July 2006 failed to identify any 
shoulder or arm pathology.  

The veteran was afforded a VA examination in February 2007.  
The claims file was reviewed, and the examiner observed the 
absence of injury or complaints relating to the shoulders and 
arms in service.  During that examination, the veteran denied 
complaining or being treated for his shoulders or arms in 
service.  The examiner additionally clarified that although 
the veteran reported problems with his arms, in fact, his 
claimed arm disability consisted of difficulty in moving his 
arms because of his shoulders as opposed to a separate 
diagnosable arm disorder.  On examination, no muscle atrophy 
in the upper extremities was noted.  The veteran demonstrated 
adequate strength and good muscle tone.  Deep tendon reflexes 
were 1+ bilaterally.  Sensation to touch and pinprick was 
within normal limits.  The shoulders showed no tenderness or 
instability.  Range of motion of the shoulders on abduction 
and flexion was from 0 to 90 degrees bilaterally.  He voiced 
complaints of pain at above 90 degrees in both abduction and 
flexion.  The assessment included bilateral shoulder strain 
with decreased range of motion bilaterally.  This decrease in 
range of movement limits arm movement.  No other arm disorder 
was found.  The examiner concluded that the claims file did 
not show injury to the shoulders or arms in service and no 
shoulder or arm disorder could be related to service without 
resort to speculation.   

III. Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed  after discharge, 
when all the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b).  The nexus 
between service and the current disability can be satisfied 
by medical or lay evidence of continuity of symptomatology 
and medical evidence of a nexus between the present 
disability and the symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service personnel and treatment records, post-
service treatment records, and pertinent medical and lay 
evidence.  In a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).    

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his testimony and written 
contentions, service treatment records, and private, SSA and 
VA medical records and examination reports.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

The veteran contends that he injured his arms and shoulders 
in connection with an in-service MVA in 1976.  Medical 
evidence does not support his contentions.  

The Board also observes that silence in service treatment 
records and the normal findings on the veteran's separation 
examination constitute negative evidence.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The veteran's service examinations and treatment records 
associated with his 1976 MVA are entirely silent as to 
complaints, findings, diagnosis of, or treatment for, any 
shoulder or arm disorder.  The evidence of record that is 
closer to the time of the MVA is considered more probative 
and weighs heavily against the claims. 

Even though the veteran has been diagnosed with a bilateral 
shoulder disability (strain), the claim still must be denied 
in the absence of any competent medical evidence whatsoever 
of a nexus between any such current problems and service.  
The Board points out that the passage of many years between 
discharge from active service and any medical complaints (in 
1998) or documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, 
the Board finds that the opinions offered by the June 2000 
and February 2007 VA examiners weigh heavily against the 
claims.  They expressly refute any association between the 
claimed disorders and service.  

The only evidence supporting the association between the 
claimed disorders and military service is essentially the 
hearing testimony, veteran's statements, and those made by 
his representative.  The Board emphasizes that the veteran's 
assertions as to what a physician purportedly told him, that 
is, that the disc problem in his middle back radiates upward 
to his neck causing shoulder and arm pain does not constitute 
competent medical opinion evidence to support the claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Likewise, 
the veteran's, his friend's and his representative's 
assertions as to medical matters, no matter how sincere, are 
without probative value because they, as lay persons, are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against any association between any arm or 
shoulder disability and service. 

Although the veteran has complained of episodic arm pain, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, there is no 
medical evidence that the veteran has a current bilateral arm 
disability other than shoulder strain.  On examination, the 
examiners noted that X-rays of both arms were normal and no 
arm disability was found.

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, a claimed arm disability was not shown in service, and 
the preponderance of the evidence is against the existence of 
such a disability of either arm.  Accordingly, in the absence 
of any diagnosed arm disability, this claim must be denied.  
See Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for a bilateral shoulder disorder is 
denied.  

Service connection for a bilateral arm disorder is denied.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


